DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 2021/0103314) in view of Bok (US 2021/0014982). All reference is to Ko unless otherwise indicated.

Regarding Claim 1 (Original), Ko teaches a display device for a vehicle [construed as an intended use for a structure and given no patentable weight], comprising: 
a first frame [fig 3 @140]; 
a second frame [fig. 3 @150] configured to move along a first direction with respect to the first frame [¶0056, “At least part of the sliding member 150 may be disposed under the frame 140, and the sliding member 150 may slide along the rail 140b, which is formed on the frame 140, depending on operation of the actuator module 130”]; 
a first roller [fig. 3 @130] spaced apart from the first frame [¶0056 teaches 130 is mounted in fig. 4 @157 (part of second frame 150)]; 
a second roller [fig. 3 @155] rotatably [¶0093 teaches 155 rotates] coupled [¶0056, “One end of the sliding member 150 may be coupled with the rotary shaft 155”] to the second frame [fig. 3 @150] and 
configured to move along the first direction based [155 is coupled to 150] on movement of the second frame [¶0056, “While the sliding member 150 slides in the first direction, the end of the sliding member 150 may rotate the rotary shaft 155, and the panel support part 170 may be moved depending on the rotation of the rotary shaft 155”] with respect to the first frame [fig. 3 @181]; and 
a flexible display [fig. 3 @160] that is at least partially wound [¶0050, “While at least part of the second display area 160b is rolled and bent around the rotary shaft 155”] around the second roller [fig. 3 @155] and that is configured to be bent [¶0050] around the second roller [fig. 3 @155];
the flexible display [fig. 3 @160] having an end portion fixed to the first frame [¶0051, “one end of the display 160 may be coupled to an elastic member 159. One side of the elastic member 159 may be fixed to one side of the frame 140”], wherein 
a front surface of the flexible display [fig. 3 @160] defines an externally exposed area [¶0042] that is configured to increase [fig. 1 @(from D1 in state 101 to D1 +D2 in state 103)] based on an increase of a distance [fig. 3 @140 is fixed while fig. 3 @150 slides in the x direction to increase the external display area, second roller 155 is coupled to second frame 150] between the first frame [fig. 3 @140] and the second roller [fig. 3 @155]
Ko does not teach the distance between the first roller and the first frame is fixed 
Bok teaches a distance between a first roller [fig. 10A @31] and a first frame [fig. 10A @30] is fixed 
Before the application was filed it would have been obvious to one of ordinary skill in the art to structurally couple a first roller and a first frame, such that increasing the distance between a second roller and the first roller increases the display area of a flexible display, as taught by Bok, into the vehicle display device taught by Ko, in order to for the torque generated by the drive roller to be directly absorbed by structure of the vehicle through the structure if the first frame.

Regarding Claim 2 (Original), Ko in view of Bok teaches the display device according to Claim 1, wherein the second frame [fig. 4 @150] comprises: 
a pair of bodies [construed as unlabeled mounts described in ¶0061, “The protruding central portions of the opposite side surfaces of the rotary shaft 155 may be mounted on the second cover 182” ] that are coupled to the second roller through a pin [¶0061, “Central portions of opposite side surfaces of the rotary shaft 155 may further protrude beyond peripheral portions of the opposite side surfaces of the rotary shaft 155”] and that support both sides of the second roller [¶0061]; and 
a connection bar [fig. 7 @182] that connects the pair of bodies to each other [¶0061] and 
that is configured to guide [fig. 7 illustration of 182, 160b and 155 is construed as claimed structure] the flexible display [fig. 7 @160b] to contact the second roller [fig. 7 @155].

Regarding Claim 3 (Original), Ko in view of Bok teaches the display device according to Claim 1, further comprising: 
a moving part [fig. 4 @(unlabeled end of 150)] configured to move [¶0056, “While the sliding member 150 slides in the first direction, the end of the sliding member 150 may rotate the rotary shaft 155, and the panel support part 170 may be moved depending on the rotation of the rotary shaft 155”] the second roller [fig. 3 @155] in the first direction [fig. 5 @X]; and 
a guider [fig. 4 @140b] configured to guide movement of the moving part [¶0056, “the sliding member 150 may slide along the rail 140b, which is formed on the frame 140, depending on operation of the actuator module 130”].

Regarding Claim 16 (Original), Ko in view of Bok teaches the display device according to Claim 1, further comprising 
a guide bar [fig. 4 @140b, ¶0055, “At least one rail 140b may be formed on the rear surface of the frame 140] that is fixed to the first frame [fig. 4 @140], that extends in the first direction [fig. 2 @X], and that defines a guide rail [¶0056, “At least part of the sliding member 150 may be disposed under the frame 140, and the sliding member 150 may slide along the rail 140b, which is formed on the frame 140, depending on operation of the actuator module 130”], wherein
the second frame [fig. 4 @150] comprises a protruding portion that is coupled to the guide rail [¶0055, “A rotary gear (or, a pinion gear) disposed on one side of the actuator module 130 may be engaged with the rail 140b”].

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Bok and Yang (US 2021/0033913). All reference is to Ko unless indicated otherwise.

Regarding Claim 4 (Original), Ko in view of Bok teaches the display device according to Claim 3, wherein the moving part comprises: 
a moving plate [fig. 3 @151] that has an end portion [fig. 4 illustrates 151 coupled to 150] coupled to the second frame [fig. 3 @150],
the moving plate being configured to move [¶0056] along the first direction [fig. 5 @X] based on the second roller [fig. 3 @155] moving along the first direction [fig. 5 @X]; and 
a part [fig. 4 @170] that has an end portion coupled [¶0057, “A gear pattern engaged with the rotary shaft 155 may be provided at an end of the base plate 151”; ¶0061, “At least part of the rotary shaft 155 may be gear-coupled with the panel support part 170”] to the moving plate [fig. 3 @151], and 
that supports at least a part [¶0075, “Part of the display 160 may be disposed on at least part of the panel support part 170”] of a rear surface, of the flexible display [fig. 4 @160]
Ko in view of Bok does not teach the part is a chain that has an end portion coupled to the moving plate, that is configured to be bent around the first roller
Yang teaches a chain [¶0085] that has an end portion coupled [via gear 250’] to the moving plate [fig. 10 @240’], that is configured to be bent around a first roller [fig. 10 @250’]
Before the invention was filed it would have been obvious to one of ordinary skill in the art to incorporate a chain and socket unit to couple the drive roller and the moving plate, as taught by Yang, into the vehicle display device taught by Ko in view of Bok, in order to slide the moving plate and the second roller using a chain and sprocket at the first roller and eliminating the need for a second gear unit at the second roller.

Regarding Claim 6 (Original), Ko in view of Bok and Yang teaches the display device according to Claim 4, wherein 
at least a part of the flexible display [fig. 3 @160] is configured to come in contact [¶0057, “ The base plate 151 may have a smaller size than the frame 140, and to support the second display area 160b in the state 103 (e.g., a state in which the display area is extended), an upper surface of the base plate 151 may be formed to be flat and may have a size corresponding to the second display area 160b”] with the moving plate [fig. 3 @151] or the chain [alternate limitation not addressed].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Bok and Yetukuri (US 2012/0268665). All reference is to Ko unless indicated otherwise.

Regarding Claim 15 (Original), Ko in view of Bok teaches the display device according to Claim 1, wherein
the first frame [Bok: fig. 10A @30] is configured to be fixed to a horizontal  surface, and wherein 
the flexible display [Bok: fig. 12 @DP] is configured to protrude outward from the horizontal surface based on the second frame [Bok: fig. 12 @40] moving along the first direction with respect to the first frame [Bok: fig. 10A @30]
Ko in view of Bok does not teach the horizontal surface is a dashboard of a vehicle
 	Yetukuri teaches a horizontal surface is a dashboard of a vehicle [¶0037, fig. 12 @100]
Before the invention was filed it would have been obvious to one of ordinary skill in the art to incorporate a rollup display into a vehicle dashboard, as taught by Yetukuri, into the vehicle display device taught by Ko in view of Bok, in order to provide vehicle occupants with a variable sized display surface capable of being configured to occupy minimal interior space.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Bok and Park (US 2019/0384438). All reference is to Ko unless indicated otherwise.

Regarding Claim 17 (Original), Ko in view of Bok teaches the display device according to Claim 1
Ko in view of Bok does not teach a magnet fixed to the second frame; a hall sensor fixed to the first frame and configured to sense a distance between the magnet and the hall sensor; and a controller configured to determine the externally exposed area of the flexible display based on the distance between the magnet and the hall sensor
Park teaches a magnet [fig. 9 @913] fixed [¶0111, “at least one magnet 913 may be mounted on as a detection target on the first plate 211”] to a second frame [fig. 2 @211]; 
a hall sensor [fig. 9 @911] fixed to the first frame [fig. 9 @921] and 
configured to sense a distance [construed as detect magnet when within a predetermined distance] between the magnet and the hall sensor [¶0112, “if the first hall sensor 911a senses the magnet 913, the electronic device (or the processor) may confirm the closed state”]; and
 a controller [fig. 12 @1210] configured to determine the externally exposed area of the flexible display [fig. 1A @112] based on the distance between the magnet and the hall sensor [¶0112 determination of distance between hall sensor and magnet indicates closed state]
Before the invention was filed it would have been obvious to one of ordinary skill in the art to incorporate a magnetic sensor capable of determining the slide state and thereby the external display area, as taught by Park, into the vehicle display device taught by Ko in view of Bok, in order to ensure the actual external display area is available to display related applications to ensure the display area appropriate for the desired display content.

Regarding Claim 18 (Original), Ko in view of Bok and Park teaches the display device according to Claim 17, wherein
the controller [Park: fig. 12 @1210] is configured to vary the externally exposed area of the flexible display [construed as move to the slide-in state or the slide-out state] based on a user of the vehicle [¶0108, “According to various embodiments of the disclosure, the processor may perform control to perform the sliding operation by operating the actuator module in response to a user input”] or a content to be displayed in the flexible display [alternate limitation not addressed].

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Ko in view of Bok and Ko (US 2021/0181800) hereinafter Ko ‘800. All reference is to Ko unless indicated otherwise.

Regarding Claim 19 (Original), Ko teaches a display device for a vehicle [construed as an intended use for a structure and given no patentable weight], comprising: 
a first frame [fig 3 @140]; 
a second frame [fig. 3 @150] configured to move along a first direction with respect to the first frame [¶0056, “At least part of the sliding member 150 may be disposed under the frame 140, and the sliding member 150 may slide along the rail 140b, which is formed on the frame 140, depending on operation of the actuator module 130”]; 
a first roller [fig. 3 @130] spaced apart from the first frame [¶0056 teaches 130 is mounted in fig. 4 @157 (part of second frame 150)]; 
a second roller [fig. 3 @155] rotatably [¶0093 teaches 155 rotates] coupled [¶0056, “One end of the sliding member 150 may be coupled with the rotary shaft 155”] to the second frame [fig. 3 @150] and 
configured to move along the first direction based [155 is coupled to 150] on movement of the second frame [¶0056, “While the sliding member 150 slides in the first direction, the end of the sliding member 150 may rotate the rotary shaft 155, and the panel support part 170 may be moved depending on the rotation of the rotary shaft 155”] with respect to the first frame [fig. 3 @181]; and 
a flexible display [fig. 3 @160] that is at least partially wound [¶0050, “While at least part of the second display area 160b is rolled and bent around the rotary shaft 155”] around the second roller [fig. 3 @155] and that is configured to be bent [¶0050] around the second roller [fig. 3 @155];
the flexible display [fig. 3 @160] having an end portion fixed to the first frame [¶0051, “one end of the display 160 may be coupled to an elastic member 159. elastic member 159 may be fixed to one side of the frame 140”]
Ko does not teach based on the second roller moving away from the first roller along the first direction switch from a first state to a second state that is different from the first state, and based on the second roller moving toward the first roller along the first direction, switch from the second state to the first state
Bok teaches a distance between a first roller [fig. 10A @31] and a first frame [fig. 10A @30] is fixed 
Before the application was filed it would have been obvious to one of ordinary skill in the art to structurally couple a first roller and a first frame, such that increasing the distance between a second roller and the first roller increases the display area of a flexible display, as taught by Bok, into the vehicle display device taught by Ko, in order to for the torque generated by the drive roller to be directly absorbed by structure of the vehicle through the structure if the first frame.
Ko in view of Bok does not teach based on the second roller moving away from the first frame along the first direction switch from a first state to a second state that is different from the first state, and based on the second roller moving toward the first frame along the first direction, switch from the second state to the first state
Ko ‘800 teaches based on a second roller [fig. 6A @ 271] moving away from a first frame [fig. 4A @250] along a first direction [fig. 4 @X] switch from a first state to a second state that is different from the first state [¶0080, “the electronic device 200 may be automatically switched between the slide-out state and the slide-in state by a driving unit ... The driving unit 260 can be motorized. For example, the processor (e.g., the processor 120 of FIG. 1) of the electronic device 200 may be configured to control the operation of the first housing 210 via the driving unit 260 when detecting an event for switching between the slide-out state and the slide-in state of the electronic device 200 … the processor of the electronic device 200 may perform control such that an object is displayed in various ways and an application is executed in response to the display area corresponding to a predetermined protrusion amount of the first housing 210”], and 
based on the second roller [fig. 6A @ 271] moving toward the first frame [fig. 4A @250] along the first direction, switch from the second state to the first state [¶0080]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate control means to determine whether the extendable display was moving to an extended state or to a retracted state based on movement of the actuator, as taught by Ko ‘800, into the display device taught by Ko in view of Bok, in order to notify applications requiring a specific configuration state whether the device is in the correct configuration. 

Regarding Claim 20 (Original), Ko in view of Bok and Ko ‘800 teaches the display device according to Claim 19, wherein
the flexible display [fig. 1 @160] defines an externally exposed area, and wherein 
the externally exposed area in the second state [fig. 1 @103 (D1 +D2)] is greater than the externally exposed area in the first state [fig. 1 @101 (D1)].

Allowable Subject Matter
Claims 5, and 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694